Citation Nr: 0940642	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to special monthly compensation (SMC) based on 
a need for the regular aid and attendance of another 
person.

2.	Entitlement to an initial evaluation in excess of 10 
percent prior to October 7, 2008, and 30 percent 
thereafter, for right upper extremity spasticity.

3.	Entitlement to an initial evaluation in excess of 10 
percent for left upper extremity spasticity.

4.	Entitlement to an initial evaluation in excess of 40 
percent for right lower extremity spasticity prior to July 
13, 2006.

5.	Entitlement to an initial evaluation in excess of 40 
percent for left lower extremity spasticity prior to July 
13, 2006.

6.	Entitlement to an effective date earlier than September 
12, 2007, for the award of service connection for sleep 
apnea.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to 
July 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a June 2007 hearing conducted at the 
RO.  A transcript of the hearing is of record.

This case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.

The issues of entitlement to SMC based upon the need of 
regular aid and attendance and an earlier effective date for 
the award of service connection for sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Spasticity of the right upper extremity was manifested 
prior to October 7, 2008, by subjective complaints of pain 
and spasms and objective evidence of slightly abnormal 
deep tendon reflexes and diminished motor strength, 
approximating no more than "mild" incomplete paralysis.

2.	Spasticity of the right upper extremity was manifested as 
of October 7, 2008, by subjective complaints of pain and 
spasms and objective evidence of abnormal deep tendon 
reflexes and diminished motor strength, approximating no 
more than "moderate" incomplete paralysis.

3.	Spasticity of the left upper extremity was manifested 
prior to throughout the appeal period by subjective 
complaints of pain and spasms and objective evidence of 
slightly abnormal deep tendon reflexes and diminished 
motor strength, approximating no more than "mild" 
incomplete paralysis.

4.	Spasticity of the right lower extremity was manifested 
prior to July 13, 2006, by subjective complaints of pain, 
spasms and altered gait and objective evidence of abnormal 
deep tendon reflexes and diminished motor strength with an 
altered gait, approximating no more than "moderately 
severe" incomplete paralysis.

5.	Spasticity of the left lower extremity was manifested 
prior to July 13, 2006, by subjective complaints of pain, 
spasms and altered gait and objective evidence of abnormal 
deep tendon reflexes and diminished motor strength with an 
altered gait, approximating no more than "moderately 
severe" incomplete paralysis.




CONCLUSIONS OF LAW

1.	The criteria for an initial evaluation in excess of 10 
percent prior to October 7, 2008, and 30 percent 
thereafter, for spasticity of the right upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

2.	The criteria for an initial evaluation in excess of 10 
percent for spasticity of the left upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2009).

3.	The criteria for an initial evaluation in excess of 40 
percent prior to July 13, 2006, for spasticity of the 
right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2009).

4.	The criteria for an initial evaluation in excess of 40 
percent prior to July 13, 2006, for spasticity of the left 
lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

With respect to the increased evaluation claims at issue, the 
Veteran received notification prior to the initial agency 
decisions in May 2004 and May 2005.  The RO's October 2003 
notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service treatment records and reports 
identified by the Veteran have also been obtained.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to assist the Veteran in obtaining records has been 
satisfied.  The Veteran has been afforded VA examinations in 
December 2003, March 2004, February 2005, and October 2008.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Spasticity of the Bilateral Upper Extremities

As an initial matter, the Board observes that the Veteran's 
separate evaluations for spasticity of the bilateral upper 
extremities are rated under the same Diagnostic Code.  
Moreover, as discussed below, the symptomatology for both 
disabilities has been similar throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability evaluations for these disabilities 
together.

The Veteran's bilateral spasticity of the upper extremities 
is evaluated as 10 percent disabling separately for each 
upper extremity by analogy under Diagnostic Code 8515 (2009).  
As of October 7, 2008, spasticity of the right upper 
extremity is evaluated as 30 percent disabling.  Diagnostic 
Code 8515 pertains to paralysis of the median nerve.  The 
Veteran contends that this condition causes increased pain 
and loss of grip strength, warranting a higher evaluation.

Initially, the Board observes the record indicates the 
Veteran is right-hand dominant.  See 38 C.F.R. § 4.69 (2009). 
Pursuant to diagnostic Code 8515 for the dominant (right) 
upper extremity, a 10 percent evaluation is warranted when 
there is mild incomplete paralysis of the median nerve.  A 30 
percent evaluation is warranted when there is moderate 
incomplete paralysis.  A 50 percent rating is provided for 
severe incomplete paralysis.  A maximum 70 percent evaluation 
is warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

For the non-dominant (left) upper extremity, Diagnostic Code 
8515 provides for a 10 percent evaluation when there is mild 
incomplete paralysis of the median nerve.  A 20 percent 
evaluation is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is provided for severe 
incomplete paralysis.  A maximum 60 percent evaluation is 
warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.

After reviewing the evidence of record, the Board finds that 
separate evaluations in excess of 10 percent for bilateral 
spasticity of the upper extremities, or in excess of 30 
percent for spasticity of the right upper extremity as of 
October 7, 2008, are not warranted.  In this regard, the 
Veteran's left upper extremity spasticity is manifested by 
subjective complaints of spasms and pain and objective 
evidence of a slightly abnormal deep tendon reflexes and 
slightly diminished motor strength of the left upper 
extremity, resulting in no more than mild incomplete 
paralysis.  Prior to October 7, 2008, right upper extremity 
spasticity is manifested by no more than subjective 
complaints of spasms and pain and objective evidence of a 
slightly abnormal deep tendon reflexes and slightly 
diminished motor strength of the right upper extremity, also 
resulting in no more than mild incomplete paralysis.  As of 
October 7, 2008, there is objective evidence of further 
diminished strength of the right upper extremity, resulting 
in no more than moderate incomplete paralysis.

Specifically, a December 2003 VA examination found motor 
strength of 4+/5 bilaterally, with deep tendon reflexes of 3+ 
(brisker than average) bilaterally.  A March 2004 VA 
neurological examination report also indicates motor strength 
of 4+/5 bilaterally, with deep tendon reflexes of 3+ 
bilaterally.  There was no atrophy or visiculations or 
rigidity of either upper extremity.  A September 2004 VA 
treatment records indicates the Veteran exhibited motor 
strength of 5/5 bilaterally, with normal tone and bulk.  In 
addition, reflexes were 2+ (normal) bilaterally.  A November 
2004 VA treatment record indicates motor strength of 5-/5 to 
5/5 for all muscle groups of the bilateral upper extremities 
with sensory intact bilaterally.

A February 2005 VA neurological examination report indicates 
the Veteran exhibited motor strength of 5-/5 in all muscle 
groups of the upper extremities bilaterally with deep tendon 
reflexes of 2-3+ (normal to brisker than average).  An April 
2005 VA examination report reveals muscle strength of 4+/5 in 
the right upper extremity and 5/5 in the left, with no 
clubbing or edema bilaterally.  An August 2008 VA treatment 
record indicates muscle strength of 4-/5 to 4/5 bilaterally 
with strength and range of motion within normal limits 
bilaterally.  Finally, a VA examination, conducted October 7, 
2008, found muscle strength of 3/5 in the right upper 
extremity and 4/5 in the left.  Further, deep tendon reflexes 
were 3+ in the right upper extremity and 2+ in the left, with 
tremors of the right upper extremity.  The VA examiner noted 
the Veteran does not have complete paralysis of either upper 
extremity, and opined the Veteran suffers from mild to 
moderate weakness of the right upper extremity.  

In light of the evidence discussed above, the Board finds 
that separate evaluations in excess of 10 percent are not 
warranted for the Veteran's bilateral upper extremity 
spasticity prior to October 7, 2008, nor is an evaluation in 
excess of 30 percent warranted for the right upper extremity 
as of this date.  In this regard, the symptomatology related 
to the bilateral spasticity of the upper extremities does not 
more closely approximate "moderate" incomplete paralysis of 
the median nerve, or "severe" incomplete paralysis of the 
right median nerve as of October 7, 2008.

As a preponderance of the evidence is against the assignment 
of separate evaluations in excess of 10 percent for the 
Veteran's bilateral spasticity of the upper extremities prior 
to October 7, 2008, or 30 percent for spasticity of the right 
upper extremity thereafter, the benefit-of- the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Bilateral Spasticity of the Lower Extremities

As an initial matter, the Board observes that the Veteran's 
separate evaluations for spasticity of the bilateral lower 
extremities are rated under the same Diagnostic Code.  
Moreover, as discussed below, the symptomatology for both 
disabilities has been similar throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability evaluations for these disabilities 
together.  Finally, the Board observes that, as of July 13, 
2006, the Veteran's bilateral spasticity of the lower 
extremities has been evaluated as 100 percent disabling 
pursuant to Diagnostic Code 5110, pertaining to loss of use 
of both feet.  As the Veteran is currently assigned a total 
disability evaluation for his bilateral lower extremity 
disorder, the Board will not address the issue of an 
increased evaluation as of July 13, 2006.

Prior to July 13, 2006, the Veteran's bilateral spasticity of 
the lower extremities is evaluated as 40 percent disabling 
separately for each lower extremity by analogy under 
Diagnostic Code 8520 (2009).  Diagnostic Code 8520 pertains 
to paralysis of the sciatic nerve.  The Veteran contends that 
this condition causes increased pain and loss of strength, 
warranting a higher evaluation.

Pursuant to diagnostic Code 8520 a 40 percent evaluation is 
warranted when there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating is 
provided for severe incomplete paralysis.  A maximum 80 
percent evaluation is warranted for complete paralysis of the 
median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Symptoms of complete paralysis include foot dangle and drop, 
no active movement possible of the muscles below the knee and 
flexion of the knee weakened or (very rarely) lost.  Id.

After reviewing the evidence of record, the Board finds that 
separate evaluations in excess of 40 percent for bilateral 
spasticity of the lower extremities prior to July 13, 2006, 
are not warranted.  In this regard, the Veteran's bilateral 
lower extremity spasticity is manifested by subjective 
complaints of spasms, pain and weakened gait resulting in 
falls and objective evidence of a abnormal deep tendon 
reflexes and diminished motor strength of the bilaterally, 
resulting in no more than moderately severe incomplete 
paralysis.

Specifically, a December 2003 VA examination report indicates 
the Veteran exhibited motor strength of 4+/5 bilaterally and 
deep tendon reflexes of 3+ (brisker than average) 
bilaterally.  He gait was markedly spastic with 
circumduction.  A March 2004 VA examination report notes 
muscle strength of 4+/5 bilaterally with no atrophy or 
visiculations and prominent bilateral lower extremity 
spasticity.  Deep tendon reflexes were 3+ bilaterally with a 
spastic circumducted gait.  An October 2004 VA treatment 
records indicates motor strength of 4+/5 bilaterally, with 
normal tone and bulk and an unsteady gait.  A November 2004 
VA treatment records notes motor strength to be 4/5 to 5/5 
bilaterally in the lower extremities with sensory intact.  

Finally, a February 2005 VA neurological examination report 
indicates muscle bulk was diffusely slightly diminished in 
the lower extremities with no fasiculations.  Strength was 4-
/5 in the lower extremities with decreased sensation to 
pinprick.  He was not able to walk on his toes and heals.  

In light of the evidence discussed above, the Board finds 
that separate evaluations in excess of 40 percent are not 
warranted for the Veteran's bilateral lower extremity 
spasticity prior to July 13, 2006.  In this regard, the 
symptomatology related to the bilateral spasticity of the 
lower extremities does not more closely approximate "severe" 
incomplete paralysis of the sciatic nerve prior to this date.  
Further, there is no objective evidence to indicate complete 
paralysis of the sciatic nerve with respect to either left or 
right lower extremity at any point during the appeal period.

As a preponderance of the evidence is against the assignment 
of separate evaluations in excess of 40 percent for the 
Veteran's bilateral spasticity of the lower extremities prior 
to July 13, 2006, the benefit-of- the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Other Considerations

The Board acknowledges the Veteran's contentions that his 
service-connected disabilities warrant evaluations in excess 
of those currently assigned.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.124a with respect to determining the 
severity of his service-connected spasticity of the upper and 
lower extremities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

An initial evaluation in excess of 10 percent for right upper 
extremity spasticity prior to October 7, 2008, and 30 percent 
thereafter, is denied.

An initial evaluation in excess of 10 percent for left upper 
extremity spasticity is denied.

An initial evaluation in excess of 40 percent for right lower 
extremity spasticity prior to July 13, 2006, is denied.

An initial evaluation in excess of 40 percent for left lower 
extremity spasticity prior to July 13, 2006, is denied. 


REMAND

The RO granted service connection for a sleep apnea in a 
January 2009 rating decision, assigning an effective date of 
September 12, 2007.  The Veteran then submitted a timely 
Notice of Disagreement (NOD) with the effective date assigned 
in February 2009.  The RO has not issued a statement of the 
case (SOC) to the Veteran which addresses his NOD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2009).  The Veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal.

With respect to the issue of entitlement to SMC for aid and 
attendance, pursuant to the Board's November 2007 remand, the 
Veteran was provided a VA examination in October 2008.  In 
reviewing the October 2008 VA examination report, the Board 
observes the record remains unclear as to whether the Veteran 
requires the regular aid and attendance in the performance of 
the activities of daily living (ADL).  For example, the VA 
examination report notes the Veteran is unable to perform the 
ADL of dressing and undressing (see October 2008 VA 
examination (VAX) report at 2), later notes he has "some 
difficulty" at dressing and undressing (see VAX report at 3) 
and concludes that he is able to perform all ADL and, on rare 
occasion, needs help putting on his shoes (see VAX report at 
12).  In this respect, it is unclear whether the Veteran 
requires assistance in dressing and undressing.

In addition, the VA examination report notes the Veteran is 
able to normally perform the ADL of toileting ability (see 
VAX report at 3), but later notes that he suffers from 
constant constipation requiring manual evacuation and bladder 
impairment requiring constant or intermittent catheterization 
(see VAX report at 7).  However, there is no indication 
whether the Veteran is able to perform these functions 
independently or requires the assistance of others to do so.  
As such, the Board finds that, as the record is unclear as to 
whether the Veteran requires the regular aid and attendance 
of another person to perform the activities of daily living, 
another remand, with unfortunate delay, is required before 
the Board may render a decision.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with respect 
to the issue of entitlement to an 
effective date earlier than September 12, 
2007, for the award of service connection 
for sleep apnea.  All appropriate 
appellate procedures should then be 
followed.  The Veteran should be advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.

2.	Schedule the Veteran for a VA examination 
to determine whether he is in need of 
regular aid and attendance of another 
person due to service-connected 
disability.  The examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
provide an opinion as to whether the 
Veteran is in need of regular aid and 
attendance of another person based on 
service-connected disability, to include 
disability of the upper extremities.  The 
examiner is requested to discuss the 
following criteria in offering an opinion 
as to whether the Veteran is in need of 
regular aid and attendance of another 
person based on service-connected 
disability:  (1) the inability of the 
Veteran to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; (2) the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; (3) the inability of the 
Veteran to feed himself through loss of 
coordination of his upper extremities or 
through extreme weakness; (4) the 
inability of the Veteran to attend to the 
wants of nature; or (5) the presence of 
incapacity, either physical or mental, 
which requires care or assistance on a 
regular basis to protect the Veteran from 
hazards or dangers incident to his daily 
environment.  If the examiner finds that 
the Veteran is in need of regular aid and 
attendance of another person, the specific 
service-connected disability upon which 
the determination is made should be 
identified in the examination report.  A 
complete rationale should accompany all 
opinions provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


